                 Case 4:19-cv-00005-CDL Document 40-10 Filed 08/07/20 Page 1 of 2
                                               Official Report
                      Division of Forensic Sciences                                         Headquarters
                      Georgia Bureau of Investigation                                       DOFS Case #:                         2017 -1000874
                      State of Georgia                                                      Report Date:                         01/26/2017

                      George Herrin. Jr   Ph D.           ASCLD!LAB- International                111111111111i 111111        III I  I   II   11111111E1111    III 111111lI1 l I
                                                                                                                                                                               I   11H1   I   I 1I
                                                                                                                                                                                               I

                      Deputy Director                   Accredireo Testing Laboratory
                                                                                                  I   11111111RI   II   Ililll III   1111     11111111111111   Ill 111   1111111 I111I    II   Iill

Requested Service: Toxicology - Postmortem
   Agency:           Muscogee Co. Coroner
   Agency Ref#:
    Requested by:    C. Newton

Case individuals:
   Victim: Hector Arreola

Evidence:
    On 01/11 /2017, the laboratory received the following evidence from the Muscogee Co Coroner via
    Lockbox.
      2017 -1000874 -002            Sealed alcohol collection kit containing four tube(s) containing blood identified
                                    as collected from Hector Arreola.
    On 01/12/2017, the laboratory received the following evidence from the GBI- Medical Examiner -HQ DOFS
    via Lockbox.
      2017- 1000874 -004            Sealed plastic bag(s) containing the following items identified as collected from
                                          Hector Arreola.
         2017 -1000874 -004A              Four tubes containing heart blood
         2017 -1000874 -004B              One tube(s) containing iliac blood
         2017- 1000874 -004C              One jar containing liver
         2017 -1000874 -004D              Two tube(s) containing vitreous fluid


Results and Conclusions:
        Drug Screen Results by:                   Immunoassay

        Subm#:         Drug Screen Classification                                        Result
        004B          blood- barbiturates                                                Negative
                      blood -cannabinoids (marijuana)                                    Negative
                      blood- certain benzodiazepines                                     Negative
                      blood- cocaine/cocaine metabolites                                 Negative
                      blood -common opioids                                              Negative

     Drug Confirmation Results
     Submission 002
    ii     Positive. methamphetamine, 0.90 mg/L ( +i- 0.21 mg/L) {GC/MS)
    2)         Positive. amphetamine. 72 pg/L {GC/MS}
               approximately
        Submission 0048
    1   i     Positive, methamphetamine. 0.68 mg/L        (   +1-   0.16 mg /L) {GC/MS. LC/MS/MS}
    2)         Positive. amphetamine. 97 lag/L ( +/- 22   Fig/L)     {GC/MS. LC/MS/MS}

     Abbreviations:
                 GC/MS = Gas chromatography/Mass Spectrometry
                 LC/MS /MS = Liquid Chromatography/Mass Spectrometry/Mass Spectrometry


Measurement Uncertainty:
   Estimations of measurement uncertainty for all toxicology quantitations are reported at a coverage probability of
   95.45%




Report Date: 01/26/2017                                                                                                                                                  Page       1     of       2
Report id: MCXD34TMOUDSW9
Template Rev 2015 -12 -11
            Case 4:19-cv-00005-CDL Document 40-10 Filed 08/07/20 Page 2 of 2
  ivision cl Forensic Sciences                                                                                       Continued
 Georgia Bureau of investigation
                                                                                           2017.1000874: Toxicology Postmortem


.Only those items discussed in the results above were analyzed for this report. The above represents the
 interpretations /opinions of the undersigned analyst. Evidence analyzed in this report will be returned to the
 submitting agency. Biological evidence (body fluids and tissues) and fire debris extracts will be destroyed after
one year This report may not be reproduced except in full without written permission of the laboratory.

Technical notes and data supporting the conclusions and findings in this report are maintained within the
laboratory case records.

This case may contain evidence that must be preserved in accordance with O.C.G.A.     § 17 -5 -56.




                                                                               I




                                                                    Jessica Mehan
                                                                   Forensic Toxicologist
                                                                    404 -270-8254
                                                                   jessica.mehan @gbí.ga.gov
Related Agencies:
      GBI -Medical Examiner -HQ DOFS                                       ACN: DARRISAW
      Muscogee Co. District Attorney
      GBI -Reg. 02- Columbus                                               ACN: 0201723417
     Chattahoochee Judicial Circuit

                                                End of Official Report




Report Date: 01126/2017                                                                                              Page   2   of   2
Report id: MCX034TMOUDSW9
Template Rev 2015 -12 -11
